In the
    United States Court of Appeals
                For the Seventh Circuit
                           ____________

No. 06-1800
DELORIS ALI,
                                               Plaintiff-Appellant,
                                  v.

ROBERT SHAW,1
                                              Defendant-Appellee.
                           ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
             No. 05-C-1708—Suzanne B. Conlon, Judge.
                           ____________
    ARGUED DECEMBER 8, 2006—DECIDED MARCH 23, 2007
                    ____________


    Before BAUER, FLAUM, and KANNE, Circuit Judges.
  KANNE, Circuit Judge. Deloris Ali was fired from her
job at the Cook County Board of Review. She brought a
three-count complaint against the Board and against one
of the commissioners of the Board, Robert Shaw. The
district court granted summary judgment to the defen-



1
  The case was originally docketed as Deloris Ali v. Cook County
Board of Review and Robert Shaw. Ali did not appeal the dis-
trict court’s grant of summary judgment in favor of the Board
on all counts and only appeals the count against Robert Shaw
personally. Accordingly, we have modified the name to reflect
the parties to the case on this appeal.
2                                               No. 06-1800

dants on all counts. The plaintiff appeals the decision on
the third count against Shaw individually. We affirm.


                     I. BACKGROUND
  Because this appeal comes to us after a grant of sum-
mary judgment in favor of the defendant, we will recount
the facts in the light most favorable to Ali, the non-moving
party. Tanner v. Jupiter Realty Corp., 433 F.3d 913, 915
(7th Cir. 2006). Deloris Ali worked at the Cook County
Board of Review for approximately fourteen years before
the events that ultimately led to this lawsuit. She amassed
a nearly flawless work record during that time. Robert
Shaw was elected as a commissioner of the Board around
1998 and lost his bid for reelection in the primary election
of March 2004.
  Ali was fired for insubordination very shortly after
Shaw lost the primary. We should note that our task to
recount the facts in the light most favorable to Ali becomes
a challenge at this point because some aspects of the
testimony simply do not add up. The relevant deposition
testimony of five major actors in this drama can be
summarized as follows. Ali claims that she never had any
interaction with Shaw in the aftermath of his election
loss. Shaw agrees that he and Ali did not exchange any
words over the election loss. But three other Board em-
ployees paint a different picture. Ali’s supervisor, Charlie-
mae Towbridge, provided deposition testimony that
Shaw approached her and requested that she transfer Ali
because Ali had made some comments to Shaw which
celebrated his election defeat. Joseph Berrios, another
commissioner along with Shaw, indicated that Shaw had
approached him to request that the Board terminate Ali
for insubordination. Thaddeus Makarawicz testified that
Berrios informed him that the Board would be terminat-
ing Ali for insubordination at the request of Shaw. What
No. 06-1800                                                     3

complicates our consideration of this case is that both
Shaw and Ali deny that the alleged insubordination, in the
form of Ali reveling in Shaw’s election loss, ever occurred.
In fact, Shaw denies having any idea why Ali was fired or
taking part in any decision along those lines.
  There is no way to reconcile all of these various ver-
sions of the events. But because we must view them in the
light most favorable to Ali, we will assume that (whatever
her personal views on the primary elections) she did not
outwardly revel in Shaw’s election defeat. We will also
assume that Shaw did initiate the Board’s action to fire
her for insubordination and that the Board acted on his
request. Under this view of the facts, we must assume,
without deciding, that Shaw’s testimony that he never
asked the Board to fire Ali was self-serving and false.2
Ali alleged in her complaint that “the real reason for the
termination was Shaw’s belief that the Plaintiff was
rejoicing in his election defeat.” Because she testified that
she had engaged in no such rejoicing, we will also assume
that Ali is pleading that Shaw erroneously believed that
she had been rejoicing in his defeat.
  The facts become clear again after this point. Ali was
quickly reassigned to another floor. As soon as Berrios
was informed of Shaw’s desire, Ali was terminated. The
stated reason for her termination was insubordination.


2
   We emphasize that we are not making determinations on the
credibility of Shaw or any other witness, because to do so would
be improper. Abdullahi v. City of Madison, 423 F.3d 763, 773 (7th
Cir. 2005) (“At summary judgment a court may not assess the
credibility of witnesses. . . .”). Nevertheless, we have to find a
way to view the testimony of the other board members in the
light most favorable to Ali, and to do so requires that we assume
purely for the sake of argument that Shaw asked the Board
to fire her and then falsely denied any involvement once he was
facing a lawsuit.
4                                                No. 06-1800

She filed a multiple-count lawsuit alleging violation of her
First Amendment right of free speech, tortious interference
with an employment contract, and tortious interference
with prospective economic advantage. The district court
granted the defendants’ motion for summary judgment
on all counts. Ali appeals only the decision with respect
to tortious interference with prospective economic advan-
tage.


                       II. ANALYSIS
   We review an appeal of summary judgment de novo. Lee
v. Keith, 463 F.3d 763, 767 (7th Cir. 2006). At summary
judgment, a party is entitled to judgment if the pleadings,
depositions, answers to interrogatories, and admissions
on file, together with the affidavits, if any, show that
there is no genuine issue as to any material fact and that
the moving party is entitled to judgment as a matter of
law. FED. R. CIV. P. 56(c). The only claim that remains on
this appeal is a common law tort action under the laws of
Illinois. When resolution of an issue depends on state law,
we must apply the law that would be applied in this
context by the state supreme court. Goetzke v. Ferro Corp.,
280 F.3d 766, 773 (7th Cir. 2002).
  To succeed in an action for tortious interference with
prospective economic advantage under Illinois law, the
plaintiff must prove: (1) the plaintiff ’s reasonable expecta-
tion of a future business relationship; (2) the defendant’s
knowledge of that expectation; (3) purposeful interference
by the defendant that prevents the plaintiff ’s legitimate
expectations from ripening; and (4) damages. Fellhauer v.
City of Geneva, 568 N.E.2d 870, 877-78 (Ill. 1991).
  An at-will employee can show a reasonable expectation
of future economic advantage. Id. at 878. The parties agree
that in Illinois there is a rebuttable presumption that at-
No. 06-1800                                                 5

will employment will continue as long as both parties
desire that the economic relationship remain in place.
Cashman v. Shinn, 441 N.E.2d 940, 944 (Ill. App. Ct. 1982)
(“[B]oth parties to the at-will contract must be willing
and desirous of continuing it in order for the action to lie
when the contract is at-will.”). However, as the defendants
note, by March 30 one party did not want the employment
relationship to continue—otherwise she would not have
been fired.
  Ali correctly argues that it cannot be the case that there
is never a reasonable expectation of continued economic
advantage anytime an employer decides to fire an at-will
employee. To accept such a theory would eviscerate the
holdings of Cashman and Fellhauer that an at-will em-
ployee has at least a chance to prove a cause of action. Ali
argues that this requires Shaw to put forward some proof
(other than the Board’s decision to fire her) that the
Board no longer desired her services. In the absence of
such proof, she argues, the presumption of continued
employment is not rebutted.
  Resolving this requires that we return to Fellhauer and
consider it in light of the relationship between Shaw, Ali,
and the Board of Review. Although Ali correctly cites
to Fellhauer as the controlling Illinois case, the full extent
of Fellhauer’s holding dooms her argument here. In
Fellhauer, a city employee brought suit for tortious
interference when the mayor, acting within authority
granted by statute, fired him. The court in Fellhauer, after
establishing the rule of law that an at-will employee may
have a cause of action for tortious interference, affirmed
the dismissal of Fellhauer’s complaint anyway. In doing
so, the court distinguished his situation from cases of
“outsiders intermeddling maliciously in the contracts or
affairs of other parties.” Fellhauer, 568 N.E.2d at 879
(quoting Loewenthal Sec. Co. v. White Paving Co., 184 N.E.
310 (Ill. 1932)).
6                                               No. 06-1800

   Shaw was a member of the Board that ultimately
fired Ali. The parties agree that the Board had the discre-
tion to hire and fire the clerks. The deposition testimony
established that the Board would act as a body when fir-
ing employees, but that when one commissioner wanted
an employee fired the other commissioners tended to
defer to that commissioner’s desires. Although Shaw likely
did not have the same level of statutory autonomy that the
mayor in Fellhauer held, he was certainly far from an
intermeddling outsider: he was her boss. In the corporate
world, officers enjoy immunity from these types of claims
provided that they took the action in pursuit of the
legitimate interests of the company. Swager v. Couri, 395
N.E.2d 921, 927-29 (Ill. 1979). Fellhauer extended the
Swager reasoning to the context of local government
employees. Fellhauer, 568 N.E.2d at 879.
   Fellhauer sets out a limited tort cause of action at a
different end of the range of potential situations: when a
third party maliciously sticks his nose into the economic
relationship between an employee and an employer and
causes the employee to lose her job, that third party
is subject to the tort cause of action even if the employ-
ment was at-will. Fellhauer holds that such a tortfeasor
ought not escape liability simply by arguing that the
employee was at-will and that the employer could have
fired her anyway. We read Fellhauer to say that only
when the actions of a third party cause an employer to
decide to fire an at-will employee, the third party might
be liable in tort.
  This is consistent with more recent Illinois cases that
have considered the third party requirement since
Fellhauer. In Schuler v. Abbott Labs., Illinois clarified that
a plaintiff “states a cause of action only if he alleges a
business expectancy with a specific third party.” 639
N.E.2d 144, 147 (Ill. 1993) (citing Parkway Bank & Tr. Co.
No. 06-1800                                               7

v. City of Darien, 357 N.E.2d 211 (Ill. 1976); Du Page
Aviation v. Du Page Airport Auth., 594 N.E.2d 1334 (Ill.
1992)). The third-party requirement for tortious interfer-
ence with prospective economic advantage has been
reiterated by the lower courts of Illinois as recently as
2005. See Assoc. Underwriters of Am. Agency, Inc. v.
McCarthy, 826 N.E.2d 1160, 1169 (Ill. App. Ct. 2005) (“A
plaintiff states a cause of action only if he alleges a
business expectancy with a specific third party as well as
action by the defendant directed towards that third
party.”). The relationship between Shaw, Ali, and the
Board puts this case into the category of an employment
decision rather than third-party interference.
   Ali attempts to circumvent this argument by arguing
that Shaw’s actions were so malicious that he effectively
overstepped his privilege to act on behalf of the Board
in arranging her termination. Appellant’s Br. at 28-34.
Once again, a comparison to Fellhauer is informative. The
plaintiff in Fellhauer had concerns about how the new
mayor was interacting with certain businesses that had
contracts with the city. 568 N.E.2d at 872-73. The mayor
ordered the plaintiff not to speak with any member of the
city council about his concerns. Id. The plaintiff then
asked, in writing, for a description of exactly what his
duties were, upon which he was fired. Id. Finding that
these facts did not establish sufficient malice, the court
affirmed the dismissal of the complaint for failing to
state a claim. Id. at 878-79. Shaw’s reasons for firing Ali,
if we assume that he fired her for perceived insubordina-
tion, contain even more of a legitimate justification for
terminating Ali. Insubordination provides adequate
grounds for termination under Illinois law. Circle Sec.
Agency Inc. v. Ross, 437 N.E.2d 667, 673 (Ill. App. Ct.
1982).
8                                            No. 06-1800

                   III. CONCLUSION
  Reasonable people might consider Shaw’s alleged actions
to be boorish. The Board appears to have lost an otherwise
exemplary employee because of those alleged actions. Be
that as it may, Shaw’s alleged actions did not constitute
a tort under Illinois law. For the foregoing reasons, we
AFFIRM the judgment of the district court.

A true Copy:
      Teste:

                      ________________________________
                      Clerk of the United States Court of
                        Appeals for the Seventh Circuit




                  USCA-02-C-0072—3-23-07